DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein the auger blade defines a variable pitch increasing along the rotation axis towards the dispenser opening from the second blade end to the first blade end, and wherein the variable pitch increase is proportional to expansion of the expanding radius from the first blade end to the second blade end (claim 1), wherein the auger blade defines a variable pitch increasing along the rotation axis towards the dispenser opening from the second blade end to the first blade end (claim 8 and 14).
Although the closest prior art of record Kim (US 2010/0175412) teaches the auger blade defining an expanding radius along the rotation axis from a first blade end to a second blade end, the first blade end being positioned proximal to the dispenser opening, and the second blade end being positioned distal to the dispenser opening and Landers (US 4,641,763) teaches an ice dispenser including a variable pitch decreasing toward a dispenser opening, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide the auger blade defining a variable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763